Citation Nr: 0416172	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Entitlement to an increased (compensable) evaluation for 
shin splints.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the noncompensable 
ratings for shin splints and left ear hearing loss, and 
denied reopening the claims for entitlement to service 
connection for flat feet, low back strain and residuals of a 
soft tissue injury to the right knee.

In December 2002, a hearing was held in Jackson, Mississippi, 
before the undersigned acting Veterans Law Judge making this 
decision, who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of that hearing is of record.  At that hearing, 
the issues of entitlement to an increased (compensable) 
rating for left ear hearing loss, and whether new and 
material evidence has been submitted to reopen a claim for 
residuals of a soft tissue injury to the right knee were 
withdrawn.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no 
authority to proceed on an issue that has been withdrawn).

The Board is reopening the issue of entitlement to service 
connection for a back disorder, and remanding this and the 
issue of entitlement to an increased (compensable) evaluation 
for shin splints to the RO via the Appeals Management Center 
in Washington, D.C.  VA will notify the veteran if further 
action is required on your part. 

In April 2004, the veteran submitted additional medical 
evidence directly to the Board in the form of a November 2003 
VA podiatry consultation note.  The veteran specifically 
waived initial consideration of this evidence by the RO, and 
thus the Board may consider it in adjudicating the veteran's 
claims.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claims to reopen. 

2.  In a rating decision dated in November 1997, the RO 
denied service connection for a low back strain and pes 
planus.  That decision was not timely appealed.  

3.  The evidence received subsequent to the RO's November 
1997 final decision is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.

2.  The evidence received subsequent to the RO's November 
1997 final decision denying service connection for pes planus 
does not bear directly and substantially upon the specific 
matter under consideration; is cumulative or redundant; 
and/or is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied service 
connection for low back strain is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received, since the 
November 1997 decision of the RO, to reopen the claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  No new and material evidence has been received, since the 
November 1997 decision of the RO, to reopen the claim of 
entitlement to service connection for pes planus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to reopen 
his claims for service connection for pes planus and a back 
disorder in the November 1997 rating decision, an October 
2001 letter, and an April 2002 statement of the case.  

In the April 2002 statement of the case, the RO informed the 
veteran that in order to reopen his claims, he would have to 
present evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembles is so significant that it must be considered in 
order to fairly decide the merits of the claim.  With regard 
to his pes planus, the RO stated this would be evidence to 
show that this condition, which preexisted service increased 
in severity beyond the normal progression while on active 
duty.  With regard to his back condition, the RO stated this 
would be evidence establishing continuity of back symptoms in 
service and a diagnosis of a current back disability.

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the October 2001 letter, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  The RO further informed 
the veteran that as long as he provided enough information 
about these records, VA would assist in obtaining them, but 
noted that he had the ultimate responsibility to make sure 
that these records were received by VA.  The RO also told him 
that it would assist him by providing a medical examination 
or obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  The RO asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  He was 
asked to complete and return the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, for 
all non-VA medical evidence that had not been previously 
submitted to VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The veteran has not identified any records which 
would substantiate his claim for aggravation in service of 
his bilateral pes planus, consistently arguing that the 
service medical records are sufficient to show aggravation.  
These records are already on file.  The veteran has 
identified post service private records of treatment and 
these have been obtained and associated with the claims file.  
The veteran has provided testimony in a personal hearing 
before the undersigned at the RO in December 2002.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in 
section 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted 
Veterans Benefits Act of 2003 permits VA to adjudicate a 
claim within a year of receipt of the claim.  The provision 
is retroactive to the date of the VCAA, November 9, 2000.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This has been done in 
the present case, as notice was provided the veteran in an 
October 2001 letter, which is prior to the initial April 2002 
adjudication.  

The Court further held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the exact wording 
of the "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to is claims to reopen.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to his claim to 
reopen.  Further, the veteran is not prejudiced by any 
failure of VA to provide complete notice as required by VCAA 
or to develop the evidence, at least with regard to reopening 
the claim for entitlement to service connection for a back 
disorder, as this decision results in a grant of the 
veteran's claim to reopen.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

Factual Background

The veteran was denied service connection for low back strain 
and pes planus in November 1997.  The RO noted that the 
veteran was treated for mechanical low back pain during 
service; however, on VA examination in September 1997 the 
examiner could find no objective evidence of organic 
pathology of the lumbar spine to explain the veteran's 
symptoms of back pain.  The veteran was tender at L5, but x-
ray examination was within normal limits.  Service connection 
for low back strain was denied because there was no current 
disability shown.  With regard to pes planus, the RO noted 
that the veteran had moderate symptomatic pes planus at entry 
into service, was treated during service, and pes planus was 
noted on examination at separation.  However, on VA 
examination in September 1997, the diagnosis was congenital 
hypermobile pes planus, bilateral.  The RO denied service 
connection for bilateral pes planus on the basis of 
aggravation because there was no objective evidence of 
permanent worsening of the veteran's preexisting pes planus 
during service.  

The veteran was notified of the decision in a letter dated in 
November 1997.  The veteran stated that he did not receive 
the letter and the rating decision, and another copy of both 
was mailed to the veteran in December 1997.  The next 
communication received from the veteran was in July 2001 
when, among other things, he requested an increased rating 
for his shin splints, and requested reopening his claims for 
service connection for his back and pes planus.  He submitted 
a statement from his wife attesting to his medical condition, 
as well as selected information on flat feet and shin splints 
which he indicated was evidence from a medical dictionary and 
the Merck Manual.

In September 2001, the veteran expressed disagreement with 
the RO's November 1997 rating decision.  In October 2001, the 
RO wrote the veteran stating that he had one year to disagree 
with that decision, and his letter was instead being accepted 
as a claim to reopen his previously denied claims.

The veteran thereafter indicated having received treatment by 
three private medical providers, all in Greenwood, 
Mississippi.  Records from the Greenwood Leflore Hospital in 
August 2001 show treatment for shin splints, as well as lower 
back pain and pain throughout the plantar aspect of the feet.  
He gave a history of activity in the military that created 
problems throughout the foot, shins and back.  

In August 2001, the veteran was treated at the Greenwood 
Comprehensive Medical Clinic for complaints of increased back 
pain, pain in his feet and shin splints.  Physical 
examination of the feet show flat feet.  X-ray examination 
was within normal limits.  The plan was to send him to 
physical therapy for orthotic placement, as well as exercise.

A Greenwood Leflore Hospital physical therapy treatment note 
shows that following an initial evaluation, the veteran was 
to be measured, fitted and instructed with orthotics, and he 
was seen periodically thereafter and fitted with custom 
orthotics in September 2001.  On this same day, the veteran 
was treated at the VA outpatient clinic in Jackson, 
Mississippi, for complaints of pain in his knees, feet, shins 
and lower back since 1994, when he found out that he had flat 
feet.  Following examination, the impression was flat feet. 

The veteran was provided a VA examination of his shin splints 
in November 2001.  He complained of pain on the anterior 
aspect of his shins with extended walking.  He denied any 
weakness associated with the pain.  Currently, he worked as a 
security guard and was on his feet all day long.  On 
examination, there was slight tenderness to the anterior 
aspect of the shins below the knees.  The pain was extenuated 
with a dorsal flexion of both feet.  The range of motion of 
the ankles of dorsal flexion was 10 degrees bilaterally and 
plantar flexion of 40 degrees bilaterally.  The veteran could 
stand on his toes and heels without evidence of weakness; 
however, there was some pain in the area of the insertion of 
the muscles of flexion of both ankles on walking on the 
heels.  There was no evidence of weakness or neurological 
deficits associated with the condition.  The impression was 
bilateral shin splints by history with recurrent 
exacerbations.  

The veteran returned to the VA outpatient clinic in December 
2001 with complaints of pain in his left great toe and arch 
of his foot constantly for the past three days.  He stated 
that he had been taking ibuprofen without any effect, 
described the pain as off an on, and increasing when walking.  
On examination he was ambulating slowly and the medial nail 
bed on his left toe was very red with edema present and 
bloody drainage present near the nail bed.  The assessment 
was alteration in comfort due to pain in the left toe and 
foot.  

In an April 2002 letter, the veteran wrote that he felt that 
the service medical records alone would prove that his pes 
planus was aggravated while in the military.  He added that 
his pes planus was related to his other injuries and 
questioned now he could get service connection for shin 
splints, but not pes planus, which he stated was the 
condition which caused the shin splints.

In a December 2002 personal hearing before the undersigned, 
the veteran testified that he was currently being treated for 
the pain of his shin splints through injections and treatment 
from a pain management therapist.  He stated that he had also 
been recently diagnosed with a back disorder following an MRI 
at the VA Medical Center, and was currently receiving 
treatment there.  The veteran related his back problems to 
running and physical training during service.  At the 
hearing, the veteran submitted written statements, an 
internet printout of Military Enlistment Standards and 
medical screening, excerpts from VA's diagnostic criteria for 
rating disabilities, a copy of an August 2001 physical 
therapy note already in the claims file, and selected service 
medical records.  He also submitted a copy of a July 2002 VA 
neurosurgery consultation note showing a diagnosis of disc 
disease with minimal bulges.

In April 2004, the veteran submitted a copy of a VA podiatry 
consultation note.  This note showed that the veteran had a 
primary diagnosis of plantar fasciitis and had tried 
nonsteroidals, shoe inserts, and exercise without good pain 
regimen.  The assessment included chronic plantar fasciitis 
secondary to pes planus and pain, and he was recommended for 
custom-made rigid prosthetics.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 C.F.R. §§ 20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim may be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in July 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

The Board observes the November 1997 rating decision, which 
denied service connection for a low back disorder, and denied 
service connection for pes planus on the basis of 
aggravation, is the last final decision on these issues.  The 
bases of that decision were that there was no competent 
evidence submitted to show that he had a current low back 
disorder, and the medical evidence did not show permanent 
worsening of the veteran's preexisting pes planus during 
service.  The veteran did not initiate an appeal with a 
timely filed notice of disagreement, and the decision became 
final.  38 U.S.C.A. § 7105(c); 38. C.F.R. §§ 3.104, 20.302, 
20.1103.

With regard to the claim for service connection for a low 
back disorder, the Board finds that the July 2002 VA 
neurosurgery consultation note showing a diagnosis of disc 
disease with minimal bulges, which was not before the RO when 
service connection was denied for low back disorder in 
November 1997, is both new and material to the issue of 
whether the veteran has any current back disorder.  As such, 
the additional evidence contributes "to a more complete 
picture of the circumstances surrounding the existence of a 
current disability."  See Hodge, 155 F.3d 1356.  The Board 
concludes, therefore, that the additional evidence submitted 
in support of the veteran's claim is new and material and 
warrants reopening of the claim for service connection for a 
back disorder.  

However, with regard to the claim for service connection for 
bilateral pes planus, there has been no new evidence 
submitted since the November 1997 rating decision showing 
that the veteran's preexisting pes planus was made worse 
during his active service.  As noted above, the veteran has 
consistently argued that the service medical records are 
sufficient to show that his pes planus was worsened by his 
active service.  However, these were previously considered by 
the RO in the November 1997 rating decision and cannot serve 
as a basis for reopening the claim.  See 38 C.F.R. 
§ 3.156(a).  Nor are current records of treatment for the 
veteran's pes planus material because they are not relevant 
to the condition of the veteran's feet during his active 
service.  See id.  The only evidence submitted concerning the 
question of whether the veteran's feet were aggravated by his 
active service are the veteran's statements, which are not 
new and were previously considered by the RO in November 
1997.  See id.; see also Reid v. Derwinski, 2 Vet. App. 312 
(1992).  The Board notes that while the testimony does not 
serve to reopen the claim, the undersigned found the 
veteran's testimony to be credible.  

Accordingly, the Board finds that the evidence received 
subsequent to the November 1997 decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for pes planus.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened.

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for pes planus 
has been submitted.


REMAND

Having reopened the claim for service connection for a back 
disorder, the Board notes that the evidence is insufficient 
to determine whether his current back condition, diagnosed as 
disc disease with minimal bulges, is related to service.  An 
examination should be scheduled and a medical opinion 
obtained to determine whether there is any nexus between this 
diagnosis and the veteran's active service.

The veteran is service connected for shin splints, rated 
noncompensable under diagnostic code 5262.  He was last 
examined by VA to determine the nature and extent of his 
disability in November 2001.  This is almost three years ago.  
The Board is unable to determine the current nature and 
severity of his disability without a new examination.  

Additionally, the Board notes that the veteran has apparently 
been receiving ongoing treatment at the VA Medical Center in 
Jackson, Mississippi, on an outpatient basis; however, the 
records of this treatment are not continuous and appear to be 
incomplete.  All records of the veteran's treatment for his 
back and shin splints dating from his separation from service 
in May 1997 should be requested and associated with the 
claims file.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should ensure that the veteran 
has been provided with all notice 
requirements of the VCAA, to include 
notifying him of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate the claims for 
service connection for a low back 
disorder and an increased (compensable) 
rating for shin splints, and informing 
him of which information and evidence he 
is to provide to VA and which information 
and evidence VA will attempt to obtain on 
his behalf.

2.  The RO should obtain all records of 
treatment for the veteran's back and legs 
from the VA Medical Center in Jackson, 
Mississippi, dating from May 1997.

3.  The veteran should be scheduled for a 
VA examination of his back.  The examiner 
should review the claims file and all 
records of the veteran's treatment since 
service and give an opinion on whether it 
is at least as likely as not (50 percent 
chance or greater) that any back disorder 
is related to the veteran's active 
service.  A complete rationale for the 
opinion should be included in the 
examination report, which includes upon 
what evidence in the claims file the 
opinion is based and involves any other 
supportive reasoning.

4.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of the veteran's 
service connected shin splints.  The 
examiner should fully consider any 
functional loss due to pain.   See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
a back disorder, and entitlement to an 
increased (compensable) rating for shin 
splints.  This should include 
consideration of all evidence of record, 
including any evidence added to the 
record since the April 2002 statement of 
the case.  

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



